COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-107-CV
 
 
IN THE INTEREST OF I.M.,
K.M., A.M., AND M.M., CHILDREN
 
 
                                               ----------
 
           FROM THE 323RD
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On April 15, 2009, we notified appellant T.N., in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $175 filing fee was paid. 
See Tex. R. App. P. 42.3(c). 
On June 25, 2009, we also notified the parties that the appeal of T.N.
could be dismissed for want of prosecution unless by July 6, 2009, T.N. or any
party desiring to continue the appeal filed with the court a response informing
this court that T.N. desired to continue her appeal.




Because we have received no response to either
letter, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(c), 43.2(f).
 
PER
CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  July 16, 2009




[1]See Tex. R. App. P. 47.4.